                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


REYNALDO GONZALES                                                                      PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:18-CV-074-SA-DAS

CITY OF WEST POINT, MISSISSIPPI                                                      DEFENDANT


                       JUDGMENT OF DISMISSAL WITH PREJUDICE

       THIS CAUSE having come before this Court on motion of the parties ore tenus to dismiss

the Plaintiff’s cause of action with prejudice, and this Court, having considered the same and being

fully advised in the premises and it appearing that this cause has been resolved between the parties,

with the plaintiff agreeing to satisfy and extinguish any claims or liens arising out of or related to

his claims and with the Defendant denying any and all liability in the premises, is of the opinion

that said motion is well taken and should be, and the same is hereby, granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this cause be, and the same is

hereby, dismissed with prejudice, with all parties to bear their respective costs.

       SO ORDERED AND ADJUDGED, this the 24th day of October, 2018.


                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
AGREED AND APPROVED:

/s/Benjamin D. Lang
BENJAMIN D. LANG - MS BAR #103558
Attorney for Plaintiff

/s/Mitchell O. Driskell, III
MITCHELL O. DRISKELL, III - MS BAR #100079
Attorney for Defendant
